Dryden, Judge,
delivered the opinion of the court.
This was an ejectment for a lot of ground in the city of St. Louis, embraced within a survey of land laid off for the St. Louis Public Schools. The plaintiff claimed title under the State of Missouri, and the defendant under the Board of Public Schools.
Yerdict and judgment for the plaintiff, from which the defendant appealed.
*474The questions involved in this case were decided by the Supreme Court of the United States, in Jones v. Soulard, 24 How. 41, and for the reasons there given the judgment of the Land Court will be reversed;
the other judges concurring.